DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scheduler in claims 1 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 10-11, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 11,284,021 in view of Matsumoto et al. (US 2019/0081100 A1) hereinafter referenced as Matsumoto.
Regarding claims 1 and 19-20, claims 1 and 3-4 of ‘021 teach all the limitations of instant claim 1 except that the first plurality of image processing resources are located in a first layer of an integrated circuit and the second plurality of image processing resources are located in a second layer of an integrated circuit.  However, the examiner maintains that it was well known in the art to provide this, as taught by Matsumoto. 


In a similar field of endeavor, Matsumoto discloses a first plurality of image processing resources (100; fig. 3) located in a first layer (112; fig. 3) of an integrated circuit (3; fig. 3);
a second plurality of image processing resources (80; fig. 3) located in a second layer (114; fig. 3) of the integrated circuit (3; fig. 3).
Claims 1 and 3-4 of ‘021 teach a first plurality of image processing resources and a second plurality of image processing resources.  Matsumoto teaches a first plurality of image processing resources located in a first layer of an IC and second plurality of image processing resources located in a second layer of the IC.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1 and 3-4 by applying the technique of providing the first and second plurality of image processing resources on a first and second layer of an IC to achieve the predictable result of saving space in the device.

Regarding claim 3, claims 1 and 3-4 of ‘021 and Matsumoto, the combination, discloses everything claimed as applied above (see claim 1), in addition, Matsumoto discloses, wherein the plurality of pixels (10; fig. 3) are located in a third layer (111; fig. 3) of the integrated circuit (3; fig. 3) that is disposed on a first side of the first layer of the integrated circuit (fig. 3), and wherein the second layer (112; fig. 3) of the integrated circuit is disposed on a second side of the first layer of the integrated circuit (fig. 3). 
Claims 1 and 3-4 of ‘021 teaches pixels and a first plurality of image processing resources and a second plurality of image processing resources.  Matsumoto teaches pixels and a first plurality of image processing resources located in a first layer of an IC and second plurality of image processing resources located in a second layer of the IC.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1 and 3-4 by applying the technique of providing the pixels, first processing resources, and second processing resources on a third, first, and second layer respectively of an IC to achieve the predictable result of saving space in the device.

Regarding claim 4, claims 1 and 3-4 of ‘021 and Matsumoto, the combination, discloses everything claimed as applied above (see claim 1), in addition, claims 1 and 3-4 teach all the limitations of instant claim 4. 

Regarding claim 5, claims 1 and 3-4 of ‘021 and Matsumoto, the combination, discloses everything claimed as applied above (see claim 1), in addition, claims 1 and 3-4 teach all the limitations of instant claim 5. 

Regarding claim 6, claims 1 and 3-4 of ‘021 and Matsumoto, the combination, discloses everything claimed as applied above (see claim 1), in addition, claims 1 and 3-4 teach all the limitations of instant claim 6. 

Regarding claim 10, claims 1 and 3-4 of ‘021 and Matsumoto, the combination, discloses everything claimed as applied above (see claim 1), in addition, claims 1 and 3-4 teach all the limitations of instant claim 10.  Specifically, claim 1 of ‘021 states that the ROI is identified based on a feature detected within initial image data.  It is inherent that detecting a feature would require more than one pixel.

Regarding claim 11, claims 1 and 3-4 of ‘021 and Matsumoto, the combination, discloses everything claimed as applied above (see claim 1), in addition, claims 1 and 3-4 teach all the limitations of instant claim 11. 
	
	
	
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 11,284,021 in view of Matsumoto further in view of Liu (US 2019/0035154 A1).
Regarding claim 2, claims 1 and 3-4 of ‘021 and Matsumoto, the combination, discloses everything claimed as applied above (see claim 1), in addition, Matsumoto discloses, wherein the first plurality of image processing resources (100; fig. 3) comprises pixel-level processing circuitry configured to operate an outputs of the plurality of pixels (10; fig. 3).
Claims 1 and 3-4 of ‘021 teach a first plurality of image processing resources and a second plurality of image processing resources.  Matsumoto teaches a first plurality of image processing resources located in a first layer of an IC and second plurality of image processing resources located in a second layer of the IC wherein the processing resources are pixel-level resources.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1 and 3-4 by applying the technique of providing pixel-level processing resources to achieve the predictable result of faster parallel processing.
However, the combination, fails to explicitly disclose the second plurality of image processing resources comprises machine learning circuitry.  However, the examiner maintains that it was well known in the art to provide this, as taught by Liu. 
In a similar field of endeavor, Liu discloses wherein the second plurality of image processing resources (325; fig. 3) comprises machine learning circuitry (NN logic; fig. 3) configured to operate on outputs of the pixel-level processing circuitry (320; fig. 3).
The combination teaches two types of stacked processing resources for pixel processing.  Liu teaches two types of stacked processing resources for pixel processing wherein one of the processing resources is machine learning circuitry.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing machine learning circuitry as part of the image sensor IC to achieve the predictable result of performing advanced recognition and classification at hi-speed.

	
	
	Allowable Subject Matter
Claims 7-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7-9 and 12-18, the prior art of record fails to disclose a first plurality of image processing resources located in a first layer of an integrated circuit and a second plurality of image processing resources located in a second layer of the integrated circuit wherein a first image processing resource of the first plurality of image processing resources is selected, based on the detected feature, for processing the ROI to generate an intermediate result and a second processing resource of the second plurality of image processing resources is selected, based on the detected feature, for processing the intermediate result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        11/18/2022